

117 HR 4437 IH: Helping Ensure Access to Local TeleHealth Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4437IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Thompson of Pennsylvania (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for permanent payments for telehealth services furnished by Federally qualified health centers and rural health clinics under the Medicare program.1.Short titleThis Act may be cited as the Helping Ensure Access to Local TeleHealth Act of 2021 or the HEALTH Act of 2021.2.Providing for permanent cost-related payments for telehealth services furnished by Federally qualified health centers and rural health clinics under the Medicare program and permanently removing originating site facility and location requirements for distant site telehealth services furnished by such centers and such clinics(a)Coverage of audio-Only telehealth services(1)In generalSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended by adding at the end the following new subparagraph:(G)Telecommunications systemExcept as provided in paragraph (1), the term telecommunications system means a two-way, real-time interactive communications system, whether by audiovisual or audio-only communications..(2)Required implementation stepsNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall—(A)revise section 410.78(a)(3) of title 42, Code of Federal Regulations (or a successor regulation) to define the term interactive telecommunications system in accordance with the amendment made by paragraph (1); and(B)revise section 405.2463 of such title (or a successor regulation) to provide that, for purposes of distant site telehealth services furnished by Federally qualified health centers and rural health clinics under section 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)), a visit includes any two-way, real-time interactive communication between an individual and the distant site Federally qualified health center provider or rural health clinic, whether by audiovisual or audio-only communication.(b)Permanent telehealth paymentsSection 1834(m)(8) of the Social Security Act (42 U.S.C. 1395m(m)(8)) is amended—(1)in the header, by striking during emergency period; (2)in subparagraph (A), in the matter preceding clause (i), by striking During the emergency period described in section 1135(g)(1)(B) and inserting With respect to telehealth services furnished on or after the date of the beginning of the emergency period described in section 1135(g)(1)(B); and(3)by striking subparagraph (B) and inserting the following new subparagraph:(B)Payment(i)In generalA telehealth service furnished by a rural health clinic or a Federally qualified health center serving as a distant site to an individual shall be deemed to be so furnished to such individual as an outpatient of such clinic or facility (as applicable) for purposes of paragraph (1) or (3), respectively, of section 1861(aa) and payable as a rural health clinic service or Federally-qualified health center service (as applicable) under section 1833(a)(3) or under the prospective payment system established under section 1834(o), respectively.(ii)Treatment of costs for FQHC PPS calculations and RHC AIR calculationsCosts associated with the delivery of telehealth services by a Federally qualified health center or rural health clinic serving as a distant site pursuant to this paragraph shall be considered allowable costs for purposes of the prospective payment system established under section 1834(o) and any payment methodologies developed under section 1833(a)(3), as applicable. .(c)Elimination of originating site requirements for telehealth services furnished by FQHCs or RHCs(1)In generalSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), as amended by subsection (b), is further amended—(A)in paragraph (4)(C)(i), by striking and (7) and inserting (7), and (8); and (B)in paragraph (8), by adding at the end the following new subparagraph:(C)Nonapplication of originating site requirementsThe geographic and site requirements described in paragraph (4)(C) shall not apply with respect to telehealth services furnished by a Federally qualified health center or a rural health clinic serving as a distant site. .(2)Special payment rule for originating sites with respect to telehealth services furnished by an FQHC or RHCSection 1834(m)(2)(B) of the Social Security Act (42 U.S.C. 1395m(m)(2)(B)) is amended—(A)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and(B)by adding at the end the following new clause:(iii)Special rule for telehealth services furnished by FQHCs and RHCsNo facility fee shall be paid under this subparagraph to an originating site with respect to telehealth services furnished by a Federally qualified health center or rural health clinic serving as a distant site unless such originating site is a site described in any of subclauses (I) through (IX) or (XI) of paragraph (4)(C)(ii)..